Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-3, 5-10, 12-14, 16-19 and 21 are presented for examination.
3.          This office action is in response to the RCE Made in an Amendment filed 04/14/2021. 
4.	Claims 1, 3, 5-7, 10, 12, 14, 17, 19 and 21 are amended; claims 1, 12, and 17 are the independent claims.	The office action is made Non-Final.

Continued Examination under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims  1-3, 5-10, 12-14, 16-19 and 21 are rejected under 35 U.S.C. 112(b) , as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

	Regarding claim 1, the phrase “querying the object user map responsive to detecting the change event, the querying resulting in a set of user identifiers associated with the object that has been changed, the set of user identifiers including at least the first user identifier and the second user identifier that are associated with client systems that have requested the object in a timeframe prior to the change even” The detection of the change event happen before the querying step “responsive to” but at the end of the limitation the querying happen before the detection of the change event, which renders the claim(s) indefinite.
Correction is required.

	Dependent claims are rejected under 35 U.S.C. 112(b) due to their dependence on independent claim x, carrying the same deficiencies.

Examiner Note
         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

9.	Claims 1-3, 6-8 and 10, 12-14, 16-19 and 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Belanger et al (US 20140181053 A1) hereinafter as Belanger.

10.	Regarding claim 1 (Currently amended), Belanger teaches a method for data processing, comprising: 
registering a first user identifier and an object identifier as an entry to an object user map responsive to a first request for an object associated with the first object identifier from a first client system associated with the first user identifier, the object user map comprising a plurality of entries indicating objects that have been requested from a multi-tenant database system storing a plurality of objects for one or more tenants of the multi-tenant database system (Fig 2, event marker feed 200 (object user map), [0037]-[0038], “add a user account identifier (a first user identifier) to the content entry associated with the content item (a first object identifier), thus granting the added user account access to the content item. “See also [0043]-[0045]. For example a first user identifier (a user account identifier “Bob”) and a first object identifier (content item identifier “Texas.doc”) as first entry to an object user map (event marker feed) and Fig 1 is about a multi-tenant system); 
updating the entry with a second user identifier responsive to a second request for the object associated with the object identifier from a second client system associated with the second user identifier such that the entry for the object includes at least the first user identifier and the second user identifier (Fig 2, “the second object identifier (Alabama.doc identifier) corresponds to a second entry of the object user map, the second entry indicating a second user identifier (Mike) that is associated with a second client system that has requested the second object”, [0043], [0045], “the event marker describes the interaction by recording the type of activity 202, when the interaction takes place ("Time") 204, what file or directory was interacted with ("Filename") 206, and who performed the interaction ("User") 208.”, [0055], “Content management system 106 can detect that initial groupings of file events can be replaced or updated” (the event/trigger detected). For example detecting the change event “Action 202  Delete” to a second object “Alabama.doc” of a plurality of objects (206 plurality of files or directory) including the first object “Texas.doc”, the second object associated with a second object identifier “the file with Alabama.doc identifier”, see also Fig 3, [0047], Fig 4, [0053] & Fig 5, steps 506 & 508, [0060]); 
detecting a change event indicating that at least the object of the plurality of objects of the multi-tenant database system has been changed (Fig 2, [0043], [0045], “the event marker describes the interaction by recording the type of activity 202, when the interaction takes place ("Time") 204, what file or directory was interacted with ("Filename") 206, and who performed the interaction ("User") 208.”, [0055], “Content management system 106 can detect that initial groupings of file events can be replaced or updated” (the event/trigger detected). For example detecting the change event “Action 202  Delete” to a second object “Alabama.doc” of a plurality of objects (206 plurality of files or directory) including the first object “Texas.doc”, the second object associated with a second object identifier “the file with Alabama.doc identifier”); 
querying the object user map responsive to detecting the change event, the querying resulting in a set of user identifiers associated with the object that has been changed, the set of user identifiers including at least the first user identifier and the second user identifier that are associated with client systems that have requested the object in a timeframe prior to the change event (Fig 2, [0043], [0045], “the event marker describes the interaction by recording the type of activity 202, when the interaction takes place ("Time") 204, what file or directory was interacted with ("Filename") 206, and who performed the interaction ("User") 208.”, [0055], “Content management system 106 can detect that initial groupings of file events can be replaced or updated” (the event/trigger detected). For example detecting the change event “Action 202 Delete” to a second object “Alabama.doc” of a plurality of objects (206 plurality of files or directory) including the first object “Texas.doc”, the second object associated with a second object identifier “the file with Alabama.doc identifier”. The detection of the change event happen before the querying step “responsive to”);
 transmitting a change event indication to the first client system associated with the first user identifier and the second client system associated with the second user identifier based at least in part on detecting the change event (Fig 2, Fig 3, [0047], Fig 4, [0053] & Fig 5, steps 506 & 508, [0060]).

111.	Regarding claim 2, Belanger teaches the invention as claimed in claim 1 above and further teaches 2determining whether the change event is one of a update event and a delete 3event; and 4transmitting the change event indication responsive to determining the change 5event is one of the update event and the delete event (Fig 2, Fig 3, [0047], Fig 4, [0053]).  

112.	Regarding claim 3 (Currently amended), Belanger teaches the invention as claimed in claim 1 above and further teaches 2determining whether the first client system, the second client system, or both are connected via a streaming 3link; and 4transmitting the change event indication responsive to determining that the first client system, the second client system, or both are connected via the streaming link ([0031], an Application Programming Interface (API), streaming link).  

114.	Regarding claim 6 (Currently amended), Belanger teaches the invention as claimed in claim 1 above and further teaches 2generating a change event object corresponding to the detected change event, 3the change event object including an indication of a change event type, the object 4identifier, a timestamp associated with the change event, or a combination thereof (Figs 2-4).  

115.	Regarding claim 7 (Currently amended), Belanger teaches the invention as claimed in claim 1 above and further teaches 2retrieving one or both of the first user identifier and the second user identifier corresponding to the entry 3including the object identifier from the object user map (Figs 2-5).  .  

116.	Regarding claim 8, Belanger teaches the invention as claimed in claim 1 above and further teaches wherein the object user map is implemented as 2a cache system ([0063], event marker feed 200 {the object user map) is implemented as 2a cache system).  

117.	Regarding claim 10 (Currently amended), Belanger teaches the invention as claimed in claim 1 above and further teaches wherein the change event indication indicates 2the object identifier, a change event type, a timestamp associated with the change 3event, or a combination thereof (Figs 2-4).    

18.	Regarding claim 21 (new), Belanger teaches the invention as claimed in claim 1 above and further teaches receiving, from the second client system and based at least in part on transmitting the change event indication, a request for at least a portion of an updated version of the second object; and transmitting, to the second client system based at least in part on receiving the request, at least the portion of the updated version of the second object ([0028], [0030]).

19.	Regarding claims 12-15, those claims recite a system performs the method of claims 1-3 and 8respectively and are rejected under the same rationale.

20.	Regarding claims 17-19, those claims recite a non-transitory computer readable medium storing instructions performs the method of claims 1-3 respectively and are rejected under the same rationale.


Claim Rejections - 35 USC § 103

21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

23.        Claim 5 is rejected under 35 U.S.C.103 as being unpatentable over Belanger et al (US 20140181053 A1) hereinafter as Belanger as Belanger in view of Price et al (US 20130246470 A1) hereinafter as Price.

24.         Regarding claim 5 (Currently amended), Belanger teaches the invention as claimed in claim 1 above, and implicitly teach removing a third entry from the object user map after a predetermined period 3of time if at least one client system fails to request an object identified in the third entry 4during the predetermined period of time ([0054], “a preference (user preferences [0048]) could cause content management system 106 to generate notifications regarding the number of files added, deleted, and modified in the shared dataspace every week.  Based on that preference, content management system 106 can collapse the event markers indicating addition, deletion, and modification upon hitting the week threshold, and use the generated collapsed event markers to create the notifications.”)
However Price teaches removing the entry from the object user map after a predetermined period 3of time if at least one client system fails to request the object associated with the object identifier 4during the predetermined period of time ([0033], “FIG. 3 provides an automated method to remove an ACL entry after a period of non-use or inactivity determined via application of the inactivity period (itime) to the elapsed time since the last object access indicated by the atime metadata”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of removing a third entry from the object user map after a predetermined period of time if at least one client system fails to request an object identified in the third entry during the predetermined period of time suggested in Price’s system into Belanger’s and by incorporating Price into Belanger because both system are related to file management would manage the Access control list entries as a function of access control list entry metadata for the object and the requesting user.

25.        Claim 9 is rejected under 35 U.S.C.103 as being unpatentable over Belanger et al (US 20140181053 A1) hereinafter as Belanger as Belanger in view of Milousheff et al (US 20130262403 A1) hereinafter as Milousheff.

26.         Regarding claim 9, Belanger teaches the invention as claimed in claim 1 above, and implicitly teach wherein the cache system includes a first in 2first out (FIFO) queue data structure including the plurality of entries ([0029], the client software can monitor the linked folder for file changes and queue those changes for later synchronization to content management system 106 when a network connection is available.).
However Milousheff teaches wherein the cache system includes a first in 2first out (FIFO) queue data structure including the plurality of entries ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of the cache system includes a first in first out (FIFO) queue data structure including the plurality of entries suggested in Milousheff’s system into Belanger’s and by incorporating Milousheff into Belanger because both system are related to file management would enforce and ensure uniqueness of database object attributes across different database objects, such as for different versioned database objects.

Respond to Amendments and Arguments
27.	Applicant's arguments received on 04/14/2021 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169